                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  GLEN SPRADLING,             )
                              )
             Plaintiff,       )
                              )
  v.                          )                           No.     3:19-CV-202-RLJ-HBG
                              )
  CLAIBORNE COUNTY JAIL,      )
  ADAM WILSON,                )
  SOUTHERN HEALTH PARTNERS, )
  RUSTY LOZA,1                )
  SGT. JOHN WILSON,           )
  SGT. CODY LOWE,             )
  and OFFICER DILLON JACKSON, )
                              )
             Defendants.      )

                                   MEMORANDUM OPINION

         This is a former prisoner’s pro se complaint for violation of 42 U.S.C. § 1983. Now before

 the Court are Defendants’ motions for summary judgment based on, among other things, Plaintiff’s

 failure to exhaust his administrative remedies prior to filing this action as the Prison Litigation

 Reform Act (“PLRA”) requires 2 [Docs. 24, 27]. In support of Defendants Claiborne County Jail,

 Wilson, Lowe, and Jackson’s motion for summary judgment, these Defendants filed a statement

 of material facts [Doc. 25], a memorandum [Doc. 26], and an affidavit from the Chief Deputy of

 the Claiborne County Sheriff’s Office [Doc. 26-1]. In support Defendants Southern Health

 Partners and Loza’s motion for summary judgment, these Defendants filed a memorandum [Doc.


         1
             The Clerk will be DIRECTED to correct the spelling of Defendant Loza’s name [Doc.
 27 p. 1].
         2
           Defendants also assert that they are entitled to summary judgment based on qualified
 immunity, Plaintiff’s inability to establish that he was denied medical care, and Plaintiff’s failure
 to allege a custom or policy [Doc. 24 p. 1; Doc. 28 p. 4–6]. But as the Court finds that Defendants
 have met their burden to establish that they are entitled to summary judgment due to Plaintiff’s
 failure to exhaust his administrative remedies, it will not reach these arguments.


Case 3:19-cv-00202-RLJ-HBG Document 32 Filed 10/15/20 Page 1 of 5 PageID #: 146
 28] and a declaration from Defendant Loza [Doc. 27-1]. Defendants Southern Health Partners and

 Loza also rely on Defendants Claiborne County Jail, Wilson, Lowe, and Jackson’s motion for

 summary judgment filings to support their motion [Doc. 27 p. 2].

        Plaintiff, who is no longer incarcerated [Doc. 19], has not filed a response to either of these

 motions, and his time for doing so has passed. See E.D. Tenn. L.R. 7.1. Thus, Plaintiff waived

 any opposition thereto. Elmore v. Evans, 449 F. Supp. 2, 3 (E.D. Tenn. 1976), aff’d mem. 577

 F.2d 740 (6th Cir. 1978); E.D. Tenn. LR 7.2.

        For the reasons set forth below, these motions [Docs. 24, 27] will be GRANTED.

        I.      STANDARD

        Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

 summary judgment if the movant shows that there is no genuine dispute as to any material fact and

 the movant is entitled to judgment as a matter of law.” In ruling on a motion for summary

 judgment, the court must draw all reasonable inferences in favor of the nonmoving party. McLean

 v. 988011 Ontario Ltd., 224 F.3d 797, 800 (6th Cir. 2000). As such, the moving party has the

 burden of conclusively showing the lack of any genuine issue of material fact. Smith v. Hudson,

 600 F.2d 60, 63 (6th Cir. 1979).

        To successfully oppose a motion for summary judgment, “the non-moving party . . . must

 present sufficient evidence from which a jury could reasonably find for him.” Jones v. Muskegon

 Cty., 625 F.3d 935, 940 (6th Cir. 2010). However, a district court cannot grant summary judgment

 in favor of a movant simply because the adverse party has not responded. Stough v. Mayville

 Cmty. Sch., 138 F.3d 612, 614 (6th Cir. 1998). Rather, the court is required to, at a minimum,

 examine the motion to ensure that the movant has met its initial burden. Id. In doing so, the court

 “must not overlook the possibility of evidentiary misstatements presented by the moving party.”

 Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 407 (6th Cir. 1992). The court must “intelligently
                                                  2

Case 3:19-cv-00202-RLJ-HBG Document 32 Filed 10/15/20 Page 2 of 5 PageID #: 147
 and carefully review the legitimacy of [] an unresponded-to motion, even as it refrains from

 actively pursuing advocacy or inventing the riposte for a silent party.” Id.

         II.     COMPLAINT ALLEGATIONS

         While Plaintiff was in the Claiborne County Jail, he told all officers that he was in fear for

 his health and safety and asked to be housed in protective custody [Doc. 1 p. 3–4]. However, that

 request was denied, and on April 30, 2019, inmates assaulted Plaintiff in the pod where he was

 housed, which officers witnessed [Id. at 4]. Also, while Plaintiff was restrained after this assault,

 unspecified officers allowed another inmate to hit him, and he did not receive medical care for his

 injuries resulting from this incident [Id.]. Plaintiff also generally states that he grieved this incident

 through the institutional grievance procedure but got “no result” [Id. at 2].

         III.    ANALYSIS

         As set forth above, Defendants seek summary judgment in their favor based on, among

 other things, Plaintiff’s failure to exhaust his administrative remedies prior to filing this lawsuit.

 The PLRA provides that “[n]o action shall be brought with respect to prison conditions under

 section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or

 other correctional facility until such administrative remedies as are available are exhausted.” 42

 U.S.C. § 1997e(a). This requires “proper exhaustion” of prisoners’ administrative remedies for all

 claims. Woodford v. Ngo, 548 U.S. 81, 93 (2006). As such, prisoners must complete “the

 administrative review process in accordance with the applicable procedural rules, including

 deadlines, as a precondition to bringing suit in federal court.” Id. at 88.

         To properly exhaust his claims, a prisoner must utilize every step of the prison’s procedure

 for resolving his grievance and follow the “‘critical procedural rules’” in a manner that allows

 prisoner officials to review and, where necessary, correct the issues set forth in the grievance “‘on

 the merits.’” Troche v. Crabtree, 814 F.3d 795, 798 (6th Cir. 2016) (quoting Woodford, 548 U.S.

                                                     3

Case 3:19-cv-00202-RLJ-HBG Document 32 Filed 10/15/20 Page 3 of 5 PageID #: 148
 at 81, 95)). “There is no uniform federal exhaustion standard [and] [a] prisoner exhausts his

 remedies when he complies with the grievance procedures put forward by his correctional

 institution.” Mattox v. Edelman, 851 F.3d 583, 590 (6th Cir. 2017).

        As set forth above, in support of their assertion that Plaintiff failed to properly exhaust his

 administrative remedies for the incident underlying his complaint prior to filing this action,

 Defendants rely on the affidavit of the Chief Deputy of the Campbell County Sheriff’s Office, Ron

 Hayes, in which Mr. Hayes testifies that Plaintiff did not utilize, much less exhaust, the jail’s

 grievance system for the incident underlying his complaint [Doc. 26-1]. While this statement is

 somewhat contradicted by Plaintiff’s statement his sworn complaint3 that he filed a grievance

 regarding this incident [Doc. 1 p. 2], Plaintiff has not come forward with specific sworn proof from

 which a reasonable jury could find that he exhausted all available remedies prior to filing this

 lawsuit to rebut Defendants’ evidence that he did not.

        The Supreme Court has found that “the plain language of Rule 56(c) mandates the entry of

 summary judgment, after adequate time for discovery and upon motion, against a party who fails

 to make a showing sufficient to establish the existence of an element essential to that party’s case,

 and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

 317, 322 (1986). Accordingly, the Court finds that Plaintiff has failed to rebut Defendants’

 evidence that no genuine issue of material fact remains on the issue of whether Plaintiff exhausted

 his administrative remedies prior to filing this lawsuit and they are entitled to summary judgment.




        3
            As Plaintiff signed his complaint under penalty of perjury pursuant to 28 U.S.C. § 1746,
 it carries the same weight as an affidavit for purposes of summary judgment. El Bey v. Roop, 530
 F.3d 407, 414 (6th Cir. 2008).
                                                  4

Case 3:19-cv-00202-RLJ-HBG Document 32 Filed 10/15/20 Page 4 of 5 PageID #: 149
        IV.    CONCLUSION

        For the foregoing reasons, Defendants’ motions for summary judgment [Doc. 24, 27] will

 be GRANTED and this action will be DISMISSED without prejudice.

        Further, the Court CERTIFIES that any appeal from this decision would not be taken in

 good faith, and that Plaintiff should be DENIED leave to proceed in forma pauperis on any

 subsequent appeal.

        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

                                                          ENTER:



                                                                 s/ Leon Jordan
                                                           United States District Judge




                                              5

Case 3:19-cv-00202-RLJ-HBG Document 32 Filed 10/15/20 Page 5 of 5 PageID #: 150
